DETAILED ACTION
The instant application having Application No. 16/730,263 filed on 30 December 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 30 December 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-8, 11-12, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin et al. (U.S. 2017/0364263) (Hereinafter Lublin) in view of Fisher et al. (U.S. 9,575,681) (Hereinafter Fisher).
As per claim 1, Lublin discloses a method comprising: 
receiving, by a processing device executing a guest operating system (OS) of a virtual machine (VM), a first request (see for example Lublin, this limitation is disclosed such that a hypervisor calls one or more memory deduplication functions that are provided by a host paragraph [0029]. A guest operating system is running guest applications on virtual machines provided by the hypervisor; paragraph [0042]);
identifying a mergeable memory range for memory space of the guest OS, wherein the mergeable memory rage is associated with guest OS memory pages to be deduplicated (see for example Lublin, this limitation is disclosed such that there is a Kernel Same-Page Merging (KSM) module of a hypervisor that includes functions of scanning virtual machine guest memory to identify ranges of memory pages that store identical data, in order to trigger memory deduplication by merging; paragraphs [0027], [0031]. A guest operating system is running guest applications on the virtual machines; paragraph [0042]); 
mapping, in a page table of the guest OS, a page table entry for the memory page to a memory address within the mergeable memory range (see for example Lublin, this limitation is disclosed such that identified memory pages in modified ranges of memory that store identical data are marked; paragraph [0031]. Mapping of memory pages is provided by one or more page tables of the hypervisor and/or virtual machine; paragraph [0036]); and 
causing a hypervisor to enable deduplication for the memory page responsive to detecting an access of the memory page by the application (see for example Lublin, this limitation is disclosed such that memory deduplication is triggered responsive to detecting modification of memory page (i.e. claimed “causing a hypervisor to enable deduplication for the memory page responsive to detecting an access of the memory page”); paragraph [0031]. The guest includes guest application running on the virtual machine in the memory space assigned to the virtual machine by the hypervisor, modifying the memory pages; paragraphs [0066]-[0067]).

	However, Fisher discloses receiving a request from an application to enable memory deduplication for a memory page associated with the application (see for example Fisher, this limitation is disclosed such that a deduplication request to initiate deduplication for a particular data page is generated by management software; col.16 lines {11}-{38})
Lublin in view of Fisher is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin by receiving a request to initiate deduplication as taught by Fisher because it would enhance the teaching of Lublin with an effective means of performing background deduplication (as suggested by Fisher, see for example col.16 lines {11}-{38}).
As per claim 2, Lublin in view of Fisher discloses the method of claim 1, further comprising: receiving, from the hypervisor, information indicating the range of memory addresses for the mergeable memory range (see for example Lublin, this limitation is disclosed such that there the Kernel Same-Page Merging (KSM) module of a hypervisor that includes functions of scanning virtual machine guest memory to identify and provided notifications indicating ranges of memory pages that store identical data, in order to trigger memory deduplication by merging; paragraphs [0027], [0031]).

Regarding claim 19, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin (U.S. 2017/0364263) in view of Torrey, Jacob (U.S. 2014/0068612) (Hereinafter Torrey).
As per claim 9, Lublin discloses a system comprising: 
a memory (see for example Lublin, this limitation is disclosed such that there is a memory 108; Fig.1 Item 108 and associated text); and 
a processing device, operatively coupled to the memory, execute a hypervisor (see for example Lublin, this limitation is disclosed such that there is a processor 106 which part of host hardware 104 with memory 108, implementing hypervisor 112; Fig.1 and associated text) to: 
receive a notification from a guest operating system (OS) of a virtual machine (VM), wherein the notification indicates an application access of a memory page (see for example Lublin, this limitation is disclosed such that the hypervisor and/or virtual machine guests provided notifications that memory pages have been modified and that deduplication operations have been performed; paragraph [0049]); 
determine that the memory page is associated with a mergeable memory range for memory space of the guest OS, wherein the mergeable memory range is associated with guest OS memory pages to be deduplicated (see for example Lublin, this limitation is disclosed such that there is a Kernel Same-Page Merging (KSM) module of a hypervisor that paragraphs [0027], [0031]. A guest operating system is running guest applications on the virtual machines; paragraph [0042]);
map, in a page table of the hypervisor, an table entry for the memory page to a memory address within the mergeable memory range, wherein the table entry indicates that the memory page is to be deduplicated (see for example Lublin, this limitation is disclosed such that identified memory pages in modified ranges of memory that store identical data are marked; paragraph [0031]. Mapping of memory pages is provided by one or more page tables of the hypervisor and/or virtual machine; paragraph [0036]); 
provide access to the memory page for the application (see for example Lublin, this limitation is disclosed such that guest application access to guest memory is provided; paragraph [0030]); and 
perform a memory deduplication operation for the memory page in view of additional table entries for corresponding additional guest OS memory pages within the mergeable memory range (see for example Lublin, this limitation is disclosed such that memory deduplication is triggered responsive to detecting modification of memory page; paragraph [0031]. The guest includes guest application running on the virtual machine in the memory space assigned to the virtual machine by the hypervisor, modifying the memory pages; paragraphs [0066]-[0067]).
	Although Lublin discloses mapping, in an page of the hypervisor, a table entry for the memory page to a memory address within the mergeable memory range, wherein the table entry indicates that the memory page is to be deduplicated, and performing a memory deduplication 
	However, Torrey discloses that a table is an extended page table (EPT) with EPT entries (see for example Torrey, this limitation is disclosed such that there is a hypervisor that supports using extended page tables (EPT) for virtualization of physical memory as guest-physical addresses; paragraph [0068]).
Lublin in view of Torrey is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin by using EPTs as taught by Torrey because extended page tables are a known paging structure that enables translation of addresses (as suggested by Torrey, see for example paragraph [0035]).
As per claim 10, Lublin in view of Torrey discloses the system of claim 9, wherein the processing device is further to:
detect a VM exit issued by the guest OS, wherein the VM exit indicates the application access of the memory page (see for example Torrey, this limitation is disclosed such that a VM exit occurs when an access request occurs and the requested page is not present; paragraph [0070]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin (U.S. 2017/0364263) in view of Torrey (U.S. 2014/0068612) as applied to claim 9 above, and further in view of Bhattiprolu et al. (U.S. 2020/0174923) (Hereinafter Bhattiprolu).
 responsive to determining that a memory page is not present in hypervisor memory, allocate the memory page.
However, Bhattiprolu discloses responsive to determining that a memory page is not present in hypervisor memory, allocate the memory page (see for example Lublin, this limitation is disclosed such that if memory is unavailable from a hypervisor, the memory is allocated; paragraph [0033]).
Lublin in view of Torrey is analogous art with Bhattiprolu because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin in view of Torrey by allocating unallocated memory as taught by Bhattiprolu because it would enhance the teaching of Lublin in view of Torrey with an effective means of satisfying the additional amount of memory requires to store a translation table (as suggested by Bhattiprolu, see for example paragraph [0033]).
As per claim 14, Lublin in view of Torrey, further in view of Bhattiprolu discloses scanning the EPT to identify a subset of EPT entries associated with corresponding additional memory pages within the mergeable memory range (see for example Lublin, this limitation is disclosed such that scanning of memory pages occurs; paragraph [0031]); and
performing the memory deduplication operation in view of the subset of EPT entries (see for example Lublin, this limitation is disclosed such that deduplication is triggered; paragraph [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gopalan, Kartik (U.S. 2019/0370049) discloses that there is a hypervisor that manages memory resources a guest can access using extended page tables (EPT); paragraph [0168]. Memory deduplication is provided as a hypervisor service using EPTs; paragraph [0193].
	Tsirkin et al. (U.S. 2017/0147240) discloses that in a virtualization environment, a hypervisor and each guest running on a host machine has its own set of page tables, which includes one or more mappings from guest-virtual memory addresses to guest-physical memory addresses; paragraph [0036].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN R LABUD/Examiner, Art Unit 2196